DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Applicant’s amendment and response filed on 07/22/2021 have been received and entered into the case record.
Claims 55, 60, 65, and 67-71 have been canceled. 
Claims 1, 56, 59, 61, and 66 are amended.
Claim 72 is newly added.
Claims 1, 23-24, 56-59, 61-64, 66 and 72 are pending in the application and examined on the merits

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 56 recites the limitation "the one or more growth factors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 56 depends on Claim 1 which with respect to a growth factor does not describe “one or more” as it only recites “a growth factor.”
Therefore claim 56 lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 23, 24, 57-59, 61, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (2007. Cornea 26 (5): 600-605) in view of Myung et al. (2008. Current Eye Research, 33:29–43) and Brummer (2011. Investigative Ophthalmology & Visual Science 52 (9) 6363-6369; cited in PTO-892 filed 03/22/2021).
Regarding claim 1, 23, 24, 61, 63, and 64, Wollensak et al. teaches that corneal tissue can be repaired via riboflavin and exposure to UVA light via collagen cross-linking (CXL) (Abstract). This is carried out by administering riboflavin (i.e. photosensitizer) drops repeatedly in order to induce an in vivo photocrosslinking reaction and wound healing is improved. 
Wollensak et al. does not teach contacting a composition comprising collagen to the corneal tissue. 

It would be obvious to one of ordinary skill in the art to combine the methods for corneal tissue repair and epithelization of Wollensak et al. and Myung et al. which both involve collagen cross linking, with a reasonable expectation of success. This would combine two known methods for the same purpose to yield predictable results of improving wound healing in corneas.
Regarding claim 57, Wollensak et al. teaches riboflavin as a photosensitizer (Abstract).
Regarding claim 58, Wollensak et al. teaches UV light (Abstract).
Regarding claim 59, Brummer et al. teaches that during corneal cross-linking (CXL) damaged corneas are treated with riboflavin and exposed to light (p. 6363-6364). Brummer et al. further discusses that it has also recently been identified that carbonyl groups and reactive oxygen species are essential to crosslinking and that recent work indicates that CXL generates cross-links not only between collagen molecules but also between proteoglycan core proteins (p. 6363). Finally, Brummer et al. discloses that current evidence supports that CXL is carbonyl dependent (p. 6366). Therefore the limitation of the photocrosslinking reaction that generates covalent bonds between adjacent segments of macromolecules that contain carbonyl functional groups is inherent to the collagen crosslinking method made obvious by Wollensak et al. and Myung et al.
Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 1, 56, 62, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (supra) in view of Myung et al. (supra) and Brummer et al. (supra) as applied to claims 1, 23, 24, 57-59, 61, 63 and 64 above and in further view of Kapur et al. (2004. J Biomed Mater Res 68A: 235–243) and Lambiase et al. (2000. Invest Ophthalmol Vis Sci. 41:1063–1069)
As discussed in the 103 rejection above, Wollensak et al., Myung et al., and Brummer et al. make obvious a method of treating damaged corneal tissue via contacting the surface of the cornea with riboflavin and a hydrogel which comprises collagen and exposing the tissue to UV light wherein the collagen is crosslinked to the tissue. 
	These references do not teach the addition of a growth factor being administered in the composition.
	Kapur et al. teaches immobilizing growth factors such as NGF via photochemical means onto microporous gels (Abstract)
	It would be obvious to one of ordinary skill in the art to further include a growth factor such as NGF in the collagen containing hydrogel implant in the method of repairing corneal tissue made obvious by Wollensak et al., Myung et al., and Brummer et al. with a reasonable expectation of success. An artisan would be motivated to further include administration of NGF as NGF is a constitutive molecule present and produced in normal human and rat corneas. In vitro human and rat corneal epithelial cells produce, store, and release NGF and also express high-affinity NGF receptors. NGF plays an important role in corneal physiopathology and suggest that this neurotrophin may exert therapeutic action in wide-spectrum corneal diseases (Lambiase et al.; Abstract). Additionally, attaching and immobilizing NGF by Kapur et al.’s means, allows for a growth factor gradient to be established (Kapur et al.; Abstract).
	Therefore, the invention would be obvious to one of ordinary skill in the art. 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (supra) in view of Myung et al. (supra) and Brummer et al. (supra) as applied to claims 1, 23, 24, 57-59, 61, 63 and 64 above and in further view of Ibusuki et al. (2007. TISSUE ENGINEERING 13(8): 1995-2001)
As discussed in the 103 rejection above, Wollensak et al., Myung et al. and Brummer et al. make obvious a method of treating damaged corneal tissue via contacting the surface of the cornea with riboflavin and a hydrogel which comprises collagen and exposing the tissue to UV light wherein the collagen is crosslinked to the tissue. 

Ibusuki et al. teaches that collagen cross linking with riboflavin is initiated via blue light in a comparison study between riboflavin and Rose Bengal (p. 1996). Riboflavin did not appear to be toxic at any concentration (p. 1997).
It would be obvious to one of ordinary skill in the art to substitute the UV light as the light in the method of crosslinking collagen with riboflavin for the purpose of corneal tissue repair as taught by  Wollensak et al., Myung et al. and Brummer et al. with blue light as taught by Ibusuki et al. with a reasonable expectation of success. Doing so would be substituting known equivalent light sources for the same purpose of activating the crosslinking of collagen that has been treated with riboflavin.
Therefore the invention would be prima facie obvious at the time of the effective filing date.

Response to Arguments
Applicant’s arguments filed 07/22/2021 regarding Sharma et al. as a primary reference have been fully considered and are persuasive in regard to not teaching the newly recited limitations.  Therefore, the rejection has been withdrawn.  A new ground(s) of rejection is made above in view of the request for continued examination as well as the amendments made to the claim set.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         
/TAEYOON KIM/Primary Examiner, Art Unit 1632